Citation Nr: 1529794	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-22 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 23, 2010 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  The appellant is the Veteran's surviving spouse.

These claims come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran died in December 2014.  The Veteran's surviving spouse subsequently filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted and informed her of the decision by letter dated in March 2015.  Accordingly, the appellant has been substituted as the claimant for the purposes of these claims on appeal.

In a December 2010 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent evaluation, effective February 23, 2010.  In a January 2011 statement, the Veteran disagreed with the percentage rating assigned.  See January 2011 Letter (stating that "I am writing this to inform you that I disagree with the percentage that you have given me").  He subsequently perfected his appeal as to the issue of entitlement to a higher initial rating for his PTSD in August 2011.  See August 2011 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).

As discussed, service connection for PTSD was granted by the RO in the December 2010 rating decision.  The Veteran subsequently indicated his disagreement with the effective date assigned.  See, e.g., August 2011 VA Form 9 (reflecting that his PTSD has been an ongoing issue since 1998).  The RO did not address this contention in an SOC.  See Manlincon, 12 Vet. App. 238.  

The issue of entitlement to an effective date earlier than February 23, 2010 for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an April 2014 communication, the Veteran, through his representative, withdrew his appeal for an increased initial rating for his PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an increased initial rating for the service-connected PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). Additionally, withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  38 C.F.R. § 20.204(b)

As indicated above, in the December 2010 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent evaluation, effective February 23, 2010.  Although the Veteran perfected his appeal as to the issue of entitlement to a higher initial rating for his PTSD in August 2011, the Veteran's representative submitted an April 2014 statement indicating that the Veteran no longer wished to pursue his appeal.  Specifically, the Veteran's representative stated that the Veteran "contacted [the representative] and expressed his desire to withdraw his appeal" and, therefore, that he was "requesting that any further action on this appeal be terminated."  See April 2014 Letter from The American Legion.  

This statement included the name of the Veteran, listed his social security and claims number and clearly indicated his intent to withdraw his appeal as to the issue, which, at the time, was the only issue currently certified to the Board.  See 38 C.F.R. § 20.204.  Therefore, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  See id.

Accordingly, although the RO granted the request of the Veteran's surviving spouse to be substituted as the appellant in the Veteran's pending appeals, see March 2015 Notification Letter, there was no claim of entitlement to an increased initial rating for the PTSD pending when the Veteran died, because, as discussed, it had been withdrawn.

To the extent that the appellant's June 2015 appellate brief constitutes and attempt to withdraw the Veteran's prior withdrawal of his claim, the Board is unaware of any authority authorizing a "withdrawal" of a "withdrawal," and no reference to any such statute or regulation has been made by the appellant or her representative.  The Board thus has no authority to award a grant that is not authorized by law.  See 38 U.S.C.A. §§ 501, 7104. 

The Board additionally notes that the regulations concerning withdrawal reflect that a withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  See 38 C.F.R. § 20.204(c).  However, withdrawal does not preclude filing a new NOD and, after a SOC is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  Here, the Veteran withdrew his claim more than one year following the issuance of the underlying rating decision and more than 60 days following the mailing of the statement of the case concerning this issue.  See 38 C.F.R. § 20.302 (concerning the time limits for filing an NOD and substantive appeal).  Accordingly, the time period for filing a timely NOD or substantive appeal had lapsed.  See id.  Thus, the appellant's June 2015 appellate brief cannot be construed as either a timely NOD or substantive appeal.  38 C.F.R. §§ 20.201, 20.202, 20.204(c), 20.302 (2014).

Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the claim, and it must be dismissed.  See 38 U.S.C.A. § 7105(d).


ORDER

The appeal as to the claim of entitlement to an increased initial rating in excess of 30 percent PTSD is dismissed.



REMAND

The Board finds that the Veteran submitted a timely notice of disagreement (NOD) with a December 2010 rating decision concerning the effective date of February 23, 2010 assigned for the award of service connection for his PTSD.  Although he initially only mentioned his disagreement with the percentage assigned his PTSD in the January 2011 NOD, he later submitted a VA Form 9 in August 2011 in which he maintained that his PTSD had been an ongoing issue since 1998.  See August 2011 VA Form 9.  See also 38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309, 1313-14 (2002) and Jarvis v. West, 12 Vet. App. 559, 561 (1999) (reflecting that, because special wording is not required for an NOD as long as it is in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review, a statement must be construed liberally in determining whether it satisfies the requirements of a NOD, taking into account the wording and the context in which it was written); see also Ortiz v. Shinseki, 23 Vet. App. 353, 361 (2010) (indicating that "mere dissatisfaction is the essence of an NOD").

Accordingly, the Board finds that the August 2011 statement also satisfies the content requirements for a NOD.  Moreover, as it was submitted within a year of the December 2010 rating decision, it was timely filed.  See 20.302(a)(providing, in pertinent part, that a NOD must be submitted within one year from the date that notice is mailed to the claimant of the determination by the AOJ).  

Although the Veteran initiated appellate review of the issue, the RO has not, as yet, addressed these contentions in an SOC.  Accordingly, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to an effective date earlier than February 23, 2010 for the grant of service connection for PTSD remains pending in appellate status (see 38 C.F.R. § 3.160(c) ) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the appellant files a timely substantive appeal.  

Consequently, the case is REMANDED for the following action:

The AOJ should issue a statement of the case to the appellant addressing the matter of entitlement to an effective date earlier than February 23, 2010 for the grant of service connection for PTSD.  The appellant must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


